Taxpayer’s action, pursuant to section 51 of the General Municipal Law, to restrain the comptroller of the city of New York from paying any money to the defendant Fiorello H. LaGuardia as salary for the office of mayor of the city of New York on the ground that his acceptance of membership on the Advisory Committee on Allotments, a Federal agency, established by executive order of the President of the United States of America, pursuant to the authority vested in him under an act of Congress known as the “ Emergency Relief Appropriation Act ’’ (Public Resolution No. 11, 74th Congress [49 U. S. Stat. at Large, 115]), approved April 8,1935, automatically resulted in his forfeiture of the office of mayor. Order denying plaintiff’s motion for an injunction pendente lite and granting defendants’ cross-motion for judgment dismissing the complaint for insufficiency, and the judgment entered thereon, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ. [156 Mise. 116.]